Abatement Order filed April 17, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-13-00588-CR
                               ____________

                 JENNIFER CHRISTINE WAITE, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


            On Appeal from the County Criminal Court at Law No 13
                             Harris County, Texas
                        Trial Court Cause No. 1848166


                           ABATEMENT ORDER

      The reporter’s record in this case was due October 24, 2013. See Tex. R.
App. P. 35.1. On November 14, 2013, this court ordered the court reporter to file
the record within 30 days. On December 13, 2013, this court sent out a no
payment notice to the appellant and gave them 15 days to provide proof of
payment for the reporter's record. On January 07, 2014, Deanne Bridwell filed a
motion for extension of time to file the record and stated that payment had been
made. The court granted this extension and gave the court reporter until February
06, 2014 to file the record with NO FURTHER EXTENSIONS. The record was
not filed. On February 13, 2014, this court again ordered the court reporter to file
the record within 30 days, and instructed the court reporter that if the record was
not filed, the court would order the trial court to conduct a hearing to determine the
reason for failure to file the record. The record has not been filed with the court.
The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record
has not been filed timely as ordered, we issue the following order.

      We direct the judge of the County Criminal Court at Law No 13 to
conduct a hearing at which the court reporter, appellant’s counsel, and appellee’s
counsel shall participate (a) to determine the reason for failure to file the record;
(b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We order the court to
prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed
with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM